In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Rockland County (Warren, J.), entered August 14, 1996, which, upon a fact-finding order of the same court, dated May 14, 1996, made upon the appellant’s admission, finding that he had committed acts which, if committed by an adult, would have constituted the crime of criminal trespass in the third degree, adjudged him to be a juvenile delinquent, placed him on probation for one year, and ordered him to pay restitution in the aggregate sum of $2,250. The appeal brings up for review the fact-finding order dated May 14, 1996.
Ordered that the order is affirmed, without costs or disbursements (see, Matter of Joel M., 240 AD2d 747 [decided herewith]). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.